Citation Nr: 9913223	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  97-25 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether the claim of entitlement to service connection 
for status post lumbar laminectomy, spinal rod system 
installation with chronic low back pain syndrome, claimed as 
soft tissue sarcoma as a result of exposure to herbicides is 
well grounded.

2.  Entitlement to a 10 percent evaluation based on multiple 
noncompensable service-connected disabilities under the 
provisions of 38 C.F.R. § 3.324 (1998).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel


INTRODUCTION

The veteran had confirmed active service from January 1968 to 
July 1969 and from June 1973 to June 1975.

This appeal arises from a March 1997 rating decision in which 
the Department of Veterans Affairs (VA) Regional Office (RO) 
denied entitlement to service connection for status post 
lumbar laminectomy, spinal rod system installation with 
chronic low back pain syndrome, claimed as soft tissue 
sarcoma as a result of exposure to herbicides, service 
connection for a back disorder as a result of exposure to 
herbicides, and entitlement to a 10 percent evaluation based 
upon multiple, noncompensable service-connected disabilities.

In April 1997, the veteran was issued a statement of the case 
addressing those issues.  However, at his personal hearing in 
May 1997, the hearing officer combined the two service-
connection issues on appeal and recharacterized them as 
whether the claim for service connection for status post 
lumbar laminectomy, spinal rod system installation with 
chronic low back pain syndrome, claimed as soft tissue 
sarcoma, as the result of exposure to herbicides is well 
grounded.  Entitlement to a 10 percent evaluation based on 
multiple noncompensable service-connected disabilities under 
the provisions of 38 C.F.R. § 3.324 remained on appeal as 
well.  Thereafter, the claims have been perfect on appeal as 
such.  Considering the foregoing, the issues on appeal are as 
stated on the title page and will be addressed as such below.

It is noted that on the veteran's substantive appeal he 
requested a travel board hearing and a hearing at the Board 
in Washington, D.C.  The veteran was scheduled for a travel 
board hearing in January 1999; however, in correspondence of 
December 1998, he indicated that he was unable to travel.  He 
requested that his claim be forwarded to the Board for 
review.  As such, the Board finds that his requests for 
either a travel board or Washington, D.C. hearing have been 
withdrawn.  


FINDINGS OF FACT

1.  The veteran received the Combat Action Ribbon, Vietnam 
Defense Service Medal, and Vietnam Campaign Medal.  The 
veteran therefore served in combat in the Republic of Vietnam 
during the Vietnam era.

2.  A diagnosis of a soft tissue sarcoma or any other 
disability that is recognized by VA regulation as presumed 
attributable to in-service Agent Orange exposure has not been 
made.

3.  The competent evidence of record does not link any of the 
veteran's current back disabilities, including status post 
lumbar laminectomy, spinal rod system installation with 
chronic low back pain syndrome, to service, any events from 
service, or any claimed in-service Agent Orange exposure.

4.  Service connection is in effect for a shell fragment 
wound of the left forearm and bilateral hearing loss, each 
separately rated as noncompensably disabling.

5.  The service-connected left forearm disability is 
asymptomatic and the bilateral hearing loss disability is 
productive of hearing within normal limits on the right and 
mild to moderate hearing loss on the left.  Speech 
recognition is excellent, bilaterally.

6.  The veteran's service-connected hearing loss disability 
and shell fragment wound of the left forearm disability do 
not interfere with employment.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for status 
post lumbar laminectomy, spinal rod system installation with 
chronic low back pain syndrome, claimed as secondary to Agent 
Orange exposure is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

2.  The criteria for an increased rating to 10 percent under 
the provisions of 38 C.F.R. § 3.324 are not met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. § 3.324 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection

Service connection may be established for a disability 
resulting from personal injury incurred or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury or disease.  38 U.S.C.A. § 1110 (West 1991).  The 
regulations also state that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303 
(1998).  

Continuity of symptomatology is required where the condition 
noted in service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The law and regulations provide that if a veteran served in 
the Republic of Vietnam during the designated time period and 
developed a soft tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma) to a 
degree of 10 percent within a year after service, then it 
will be statutorily presumed that the veteran was exposed to 
Agent Orange, unless there is affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116 (West 1991 & 
Supp. 1998); See McCartt v. West, No. 97-1831 (U.S. Vet. App. 
February 8, 1999); 38 C.F.R. §§ 3.307, 3.309 (1998). 

In these cases, medical evidence, competent lay evidence, or 
both may establish the evidentiary basis.  Medical evidence 
should set forth the physical findings and symptomatology 
elicited by examination within the applicable period.  Lay 
evidence should describe the material and relevant facts as 
to the veteran's disability observed within such period, not 
merely conclusions based upon opinion.  38 C.F.R. § 3.307.

Where a veteran was engaged in combat with the enemy during a 
period of war, the VA shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by said service such 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b) (West 1991).

Pursuant to 38 U.S.C.A. § 5107(a), an appellant has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995); Anderson v. Brown, 9 Vet. App. 542, 545 
(1996).  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  For a claim 
to be well grounded, there must be competent evidence of 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence.)  
Caluza v. Brown, 7 Vet. App. 498 (1995).  In the alternative, 
there must be evidence that shows that a veteran had a 
chronic condition in service, or during an applicable 
presumptive period, and still has such condition.  See Savage 
v. Gober, 10 Vet. App. 488 (1997).  

For Agent Orange claims, pursuant to 38 U.S.C.A. § 1116 and 
38 C.F.R. §§ 3.307(a), 3.309(e), in the case of a Vietnam-era 
veteran, no direct evidence as to the in-service incurrence 
and medical nexus prongs is necessary when the provisions of 
those sections are satisfied.  McCartt v. West, No. 97-1831 
at page 5 (U.S. Vet. App. Feb. 8, 1999), citing Brock v. 
Brown, 10 Vet. App. 155, 162 (1997).  

In this case, the service administrative records show that 
the veteran received the Combat Action Ribbon, Vietnam 
Service Medal and Vietnam Campaign Medal.  The service 
medical records associated with the veteran's period of 
active duty extending from January 1968 to July 1969 show 
that in June 1969 the veteran complained of back pain after 
lifting ammunition boxes and stated that he strained his left 
mid back.  At that time, examination revealed local 
tenderness with normal straight leg raising and an impression 
of muscle strain.  On release from active duty in July 1969, 
clinical evaluation was normal.  

On VA examination in October 1969, physical examination of 
the musculo-skeletal system was normal.

Service medical records associated with the veteran's period 
of active duty extending from June 1973 to June 1975 show 
treatment for complaints of back pain in November 1973.  
However, on discharge examination in May 1975, clinical 
evaluation of the spine was normal.

Thereafter medical records from Saint Mary's Hospital 
extending from May 1978 to March 1995 show that in June 1994, 
the veteran underwent a major re-revision, re-constructive 
orthopedic surgery for a failed lumbar laminectomy syndrome 
and herniated nucleus pulposus at L4-5 and bio-mechanical 
instability at L4-5 and L5-S1, consisting of several 
orthopedic and neurological surgical procedures.  The reports 
also show that in March 1995, the veteran received emergency 
service after being rear-ended in a motor vehicle accident 
and feeling something move in his back.  

An October 1995 statement from D. A. B., M.D., is also of 
record.  In his statement, the doctor acknowledges the 
veteran's continued complaints of lower back pain and notes 
that he continues to receive treatment for chronic back 
syndrome and failed back syndrome.

Hospital reports from the Northwest Hospital show that in 
November 1995, the veteran received consultation and 
management treatment for chronic severe radicular low back 
pain.  The November 1995 report also recalls that the 
veteran's back problems began in 1985 and at that time, he 
had a lumbar disc herniation and underwent a lumbar 
laminectomy and diskectomy.  In 1991, because of recurrent 
low back pain and another disc herniation, he underwent a 
second surgery, and in July 1994, a fusion procedure was 
performed.  Because of a cerebrospinal fluid leak following 
that procedure, the veteran underwent subsequent surgery to 
repair the cerebrospinal fluid leak.  The reports also show 
that in February 1996, the veteran received caudal epidural 
steroid injections and in June 1996, he sought treatment for 
severe right radicular low back pain with radiation into the 
left lower extremity and increased pain of the lower back and 
lower thoracic back.  Later in June 1996, the veteran was 
admitted for a placement of a temporary continuous lumbar 
epidural catheter.  In January 1997, an implantation of an 
intrathecal drug delivery system with intrathecal catheter 
and pump reservoir was performed.  Several days later, a 
reprogramming intrathecal morphine pump and epidural blood 
patch was installed.  From February to November 1997, the 
veteran received refills of the intrathecal morphine pump and 
reprogramming of the intrathecal morphine pump.  In November 
1997, the veteran had a revision of the intrathecal catheter 
for implanted Medtronic's drug delivery system with implanted 
pump reservoir.  From 1995 to 1997, the primarily discharge 
diagnoses were severe chronic radicular low back pain, status 
post lumbar laminectomy with lumbosacral fusion and 
subsequent formation of epidural scar tissue; possible 
arachnoiditis; and frequent severe spasms in the lower 
thoracic and lumbar paraspinous musculature.

On VA examination in November 1996, the veteran recalled 
initially experiencing difficulties with his back in 1985 and 
stated that by 1994, a sarcoma of the lumbar area had 
"decayed" three discs of his lumbosacral spine.  As a 
result, he received Rogozinski spinal rod system in the 
course of three surgical procedures.  After acknowledging the 
veteran's complaints of pain and examining the veteran, an 
impression of status post Rogozinski spinal rod system 
installation, with severe limitation was made.  

At his May 1997 personal hearing, the veteran testified that 
he developed a soft tissue problem of the low back area as a 
result of Agent Orange exposure.  The veteran recalled 
serving in Vietnam from 1968 to 1969 with the Fifth Marine, 
First Marine Division, 81 Mortars in An Wah Base Camp.  
Hearing Transcript, (T.) at 2.  He then recalled that he 
underwent his first surgery in 1985 and since that time, he 
has undergone five additional surgeries.  T. at 3.  The 
veteran also stated that a VA physician described his back 
disorder as attributable to a tumor and related his back 
disorder to Agent Orange exposure.  T at 3, 6, 8.  During the 
hearing, the veteran denied incurring any additional injuries 
to the back as a result of a post-service automobile 
accident, but acknowledged injuring his back when performing 
normal lifting and twists at work.  The veteran also stated 
that he received Social Security disability.  T. at 7.  

On VA examination in June 1997, the veteran gave a history of 
a sarcoma of the lumbar spine, status post five surgeries, 
with Rogozinski rods since 1985 and 1997 implantation of 
Medtronic pump for morphine administration.  After 
examination, a diagnosis of scars of the abdomen and back 
associated with back surgery was made.

In this case, the Board finds that the veteran's claim is not 
well grounded.  Here, the record is devoid of any medical 
evidence of a nexus between the veteran's back disorder and 
Agent Orange exposure or any other factor related to service.

At the outset, the Board recognizes the veteran's allegations 
which essentially maintain that his back disorder may have 
been the result of exposure to Agent Orange in service.  
However, there is no evidence of record showing that the 
veteran developed a soft tissue sarcoma that would be 
presumptively service connected under the applicable law and 
regulation.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  
In spite of the veteran's statements, a diagnosis of a soft 
tissue sarcoma has not been made.  Degmetich v. Brown, 104 F. 
3d 1328 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  The Board recognizes the service administrative 
records which show that the veteran received, among other 
things, a Vietnam Defense Service Medal and Vietnam Campaign 
Medal.  However, as noted above, only when a veteran served 
in the Republic of Vietnam during the designated time period 
and developed a soft tissue sarcoma to a degree of 10 percent 
after service, may in-service exposure to Agent Orange and 
service connection be presumed.  38 C.F.R. § 3.307(a)(6), 
3.309.  Here, the record fails to show that a diagnosis of a 
soft tissue sarcoma has been made.  Accordingly, the Board 
must find that the veteran has failed to submit a well-
grounded claim for presumptive service connection.  Id.

Without the benefit of presumptive service connection, the 
veteran is obligated to submit an otherwise well-grounded 
claim.  Velez v. West, 11 Vet. App. 142 (1998); Brock v. 
Brown, 10 Vet. App. 155 (1997); Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  Where a disease is not specifically 
mentioned in applicable statute and regulation and when a 
disease is first diagnosed after service, service connection 
may nevertheless be established by evidence demonstrating 
that the disease in fact was incurred in service, aggravated 
by service, or related to service or events from service.  
38 U.S.C.A. § 1110; Velez, supra; Combee, supra; 38 C.F.R. 
§ 3.303.

As noted above, the veteran also received the Combat Action 
Ribbon.  Section 1154(b) extends special considerations to 
cases of combat veterans.  See Collette v. Brown, 
82 F.3d. 389 (Fed. Cir. 1996).  In order to establish service 
connection under Section 1154(b) it must first be determined 
that the veteran has proffered "satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease."  Satisfactory evidence is evidence sufficient 
enough to produce a belief that a thing is true, credible 
evidence.  Second, it must be determined that the proffered 
evidence is consistent with the circumstances, condition, or 
hardships of such service.  If these two criteria are met, a 
factual presumption arises that the alleged injury or disease 
is service-connected.

As noted above, service medical records show that in June 
1969 the veteran complained of back pain after lifting 
ammunition boxes and that an impression of muscle strain was 
made.  Complaints of back pain were also documented in 
November 1973.  Although the veteran's July 1969 and May 
1975 discharge examination reports show normal findings, 
because the veteran incurred a back injury while in service 
and received treatment, the Board finds, pursuant to the 
benefit-of-the-doubt doctrine, that the veteran's incurrence 
of a back disorder is consistent with the circumstances, 
hardships and conditions of his service.  38 U.S.C.A. 
§ 5107(a).  Because the evidence of record satisfies the 
aforementioned statutory criteria, it is factually presumed 
that the veteran incurred a back injury during service.  
However, it need not be presumed that the veteran's in-
service complaints and treatment resulted in the veteran's 
current back disability, the status post lumbar laminectomy 
and spinal rod system installation with chronic low back 
pain syndrome.  38 U.S.C.A. § 1154(b); Collette, 
82 F.3d. 389, 393.  

Again, to establish entitlement to service connection, there 
must be evidence of a nexus between the in-service injury or 
disease and the current disability (medical evidence.)  
Caluza v. Brown, 7 Vet. App. 498.  In this regard, the 
veteran's claim remains not well grounded.  There is no 
competent evidence of record linking the veteran's current 
back disability, status post lumbar laminectomy and spinal 
rod system installation with chronic low back pain syndrome, 
to service, any events from service, or to any alleged in-
service herbicide exposure.  Although service medical records 
show that the veteran complained of back pain in June 1969 
and November 1973, the medical reports also show that on 
discharge examination in July 1969, VA examination in October 
1969, and on discharge examination in May 1975, clinical 
findings were normal.  Thus, the competent evidence of record 
fails to show that the veteran's currently diagnosed back 
disability was incurred in service, aggravated by service, or 
that any injury incurred in service resulted in chronic 
disability.  Savage, supra; Caluza, supra.  The post-service 
evidence of record also fails to show that the veteran's 
currently diagnosed back disability is related to any events 
from service.  In fact, not one of the veteran's post-service 
treatment reports attributes his currently diagnosed back 
disability to service or any events from service.  The 
records merely show that in 1985, the veteran received 
treatment for back pain and as a result of continued 
complaints of back pain, he underwent numerous surgeries.  In 
this case, the Board empathizes with the veteran and 
acknowledges that he has a back disability and continues to 
receive treatment.  However, there is no competent evidence 
of record demonstrating that the currently diagnosed back 
disability, status post lumbar laminectomy and spinal rod 
system installation with chronic low back pain syndrome, was 
incurred in, aggravated by, or related to service, or 
demonstrating that his in-service complaints resulted in 
chronic disability.  Further, there is no competent evidence 
of record demonstrating that the veteran was exposed to Agent 
Orange while in service and that his current back disability 
resulted therefrom.  

Additionally, except for the veteran's statements, the record 
is devoid of any evidence attributing the veteran's back 
disorder to service.  The veteran's lay statements without 
competent supporting medical evidence fail to meet the 
requirements imposed by Section 5107(a).  The Board also 
acknowledges that at his personal hearing, the veteran stated 
that a VA physician described his back disorder as 
attributable to a tumor and related his back disorder to 
Agent Orange exposure.  As noted above, the June 1997 VA 
examination report is of record and on that report no 
reference to service is made or any claimed exposure to Agent 
Orange is made.  The Board also points out that in Robinette 
v. Brown, 8 Vet. App. 69, 77 (1995), the United States Court 
of Appeals for Veterans Claims (Court) held that the 
connection between what a physician said and the layman's 
account of what he purportedly said, filtered as it was 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute medical evidence and 
therefore, could not well ground a claim.  See also Carbino 
v. Gober, 10 Vet. App. 507 (1997); Marciniak v. Brown, 10 
Vet. App. 198 (1997); Franzen v. Brown, 9 Vet. App. 235 
(1996).  Therefore, the veteran's May 1997 testimony 
regarding what a doctor purportedly told him regarding the 
etiology of his back disorder does not impose a duty under 
Robinette nor does the doctor's purported statement link the 
veteran's condition to service.  Therefore, the Board must 
find the veteran's claim not well grounded.  

The Board also acknowledges that at his personal hearing in 
May 1997, the veteran stated that he had received Social 
Security disability benefits since 1991.  T. at 7.  It is 
acknowledged that those reports are not of record.  
Nevertheless, despite the foregoing, the Board finds that 
additional development is not warranted.  Compare with, 
Robinette v. Brown, 8 Vet. App. 69 (1995); Epps v. Brown, 9 
Vet. App. 341, 344 (1996) [there is a VA duty to further 
assist in the development of the evidence only when the 
veteran has reported the existence of evidence which could 
serve to render a claim well grounded].  In this case, the 
Board decision holds that the competent evidence of record 
does not establish that a diagnosis of a soft tissue sarcoma 
has been made and, moreover, even when assuming that a 
diagnosis of soft tissue sarcoma has been made, the evidence 
fails to show that the disorder became manifest to a 
compensable degree within a year after service.  The evidence 
also does not show that his currently diagnosed back disorder 
is related to service or any events from service.  Through 
out the pendency of the appeal and even at his hearing, the 
veteran indicated that his back disorder initially began in 
1985, approximately ten years after service.  There is no 
indication of record which shows that the medical reports 
referred to by the veteran would causally link his claimed 
disability to service or provide evidence of chronicity or 
continuity of symptomatology since service.  As such, 
additional development in this regard is not warranted.  The 
"The VA's . . . . 'duty to assist' is not a license for a 
'fishing expedition' to determine if there might be some 
unspecified information which could possibly support a 
claim." Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  
Here, the veteran has failed to submit a well-grounded claim 
and the VA has no duty to assist.  See Epps, supra.



Increased rating

The veteran also seeks entitlement to a compensable rating 
for his service-connected disabilities pursuant to 38 C.F.R. 
§ 3.324.  Entitlement to service connection is in effect for 
residuals of a shell fragment wound of the left forearm, 
minor, and bilateral conduction type deafness, each rated as 
noncompensably disabling, effective from July 26, 1969.

The applicable regulation provides that whenever a veteran 
has two or more separate permanent service-connected 
disabilities of such character as clearly to interfere with 
normal employability, even though none of the disabilities 
may be of compensable degree under the 1945 Schedule for 
Rating Disabilities, a 10 percent rating may be applied, but 
not in combination with any other rating.  38 C.F.R. § 3.324 
(1998).

In pertinent part, at his personal hearing in May 1997, the 
veteran argued that his shell fragment wound and deafness 
disabilities warranted a 10 percent evaluation under Section 
3.324.  The veteran stated that while he worked his hearing 
disability interfered with conversing with customers.  The 
shrapnel wounds of the left forearm disability did not 
interfere with his ability to perform his job.  T. at 11.  
During the hearing, the veteran also testified that he did 
not wear hearing aids, had not noticed difficulty with 
hearing normal conversations, and had not received recent 
treatment.  T. at 12.  Regarding the shell fragment wound of 
the left arm, the veteran stated that the scar was not 
painful, barely visible, and did not have retained metallic 
fragments.  T. at 12.  The veteran added the scar "never 
bothered" him.  T. at 13.  

On VA examination in July 1997, the scar of the left forearm 
measured approximately 6 x 1-centimeter and angled 
tangentially in a longitudinal fashion over the dorsal mid-
forearm.  No tenderness, ulceration, or any type of breakdown 
of the skin was observed although marked underlying tissue 
atrophy was present.  Evidence of inflammation, edema, or 
keloid formation was not present.  Findings also showed that 
the color of the scar was normal as compared to adjacent skin 
and the only disfigurement of the area was the atrophic 
linear nature of the scar.  Otherwise, no evidence of 
limitation of movement of the wrist, hand, or fingers was 
demonstrated and sensation of the fingertips and strength of 
the left wrist was similar to the right side.  The diagnosis 
was left forearm large scar with underlying tissue atrophy.  
After examination, the examiner stated that the left forearm 
scar sustained during his service had not limited in a 
significant way the veteran's ability to function normally.  
The claimed hand numbness is most likely related to his back 
problem.  

Regarding the hearing disability, audiological examination 
showed that at the decibel levels of 1000, 2000, 3000, and 
4000 Hertz's, puretone threshold levels were 25, 15, 15 and 
30, respectively, for the right ear and 10, 0, 35, and 65, 
respectively, for the left ear.  Pure tone averages were 21 
for the right ear and 28 for the left.  Maryland CNC speech 
recognition scores were 96 percent for the right ear and 100 
percent for the left.  The veteran's hearing level on the 
right was within normal limits with excellent speech 
recognition and on the left showed mild to moderately severe 
loss of hearing sensitivity with excellent speech 
recognition.   

After reviewing clinical findings associated with the 
veteran's service-connected disabilities and the applicable 
regulation, the Board finds that entitlement to a compensable 
evaluation under the provisions of Section 3.324 is not 
warranted.  As shown above, the veteran's shell fragment 
wound of the left forearm and bilateral hearing loss 
disabilities are not productive of functional or industrial 
impairment.  In 1997, clinical findings attributable to the 
left forearm disability were normal and the examiner stated 
that the left forearm scar sustained during his service has 
not limited in a significant way the veteran's ability to 
function normally.  The examiner added the veteran's claimed 
hand numbness is most likely related to his back problem, 
which is a nonservice-connected disability.  In addition, on 
audiological examination, speech recognition was excellent, 
bilaterally and on the right, the veteran's hearing level was 
within normal limits and on the left, only mild to moderately 
severe hearing loss was noted.  Based on the foregoing, the 
clinical data fails to show that the veteran's experiences 
any significant employment impairment as a result of his 
service-connected disabilities.  Instead, the record shows 
that the veteran's functional impairment is more properly 
attributable to his nonservice-connected back disorder.  
Thus, an increased rating pursuant to Section 3.324 is not 
warranted and the veteran's claim is denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994); 38 C.F.R. § 3.324.


ORDER

The claim of entitlement to service connection for status 
post lumbar laminectomy, spinal rod system installation with 
chronic low back pain syndrome, claimed as soft tissue 
sarcoma, as a result of exposure to herbicides is not well 
grounded; the veteran's appeal is denied.

Entitlement to a 10 percent evaluation based on multiple 
noncompensable service-connected disabilities under the 
provisions of 38 C.F.R. § 3.324 is not warranted; the 
veteran's appeal is denied.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

